Beck, P. J.,
dissenting. While the charge upon the subject of alibi was not entirely accurate, the error was not such, in view of the entire charge, *178as to authorize this court to reverse the judgment of the court below refusing a new trial.
No. 2907.
March 18, 1922.
Indictment for murder. Before Judge Summerall. Bacon superior court. October 6, 1921.
T. A. Wallace, Dickerson & Kelley, L. D. Luke, and Padgett & Watson, for plaintiff in error.
George M. Napier, attorney-general, A. B. Spence, solicitor-general, Seward M. Smith, asst, atiy.-gen., John W. Bennett, I. J. Bussell, A. J. Tuien, and E. L. Gausey, contra.